This is an appeal from the order denying defendant's motion for a new trial. As stated by appellant:
"This appeal involves the following questions of law, to-wit:
"(1) The evidence was insufficient to sustain a finding of guilty by the Court. *Page 338 
"(2) The finding of guilty was contrary to law and contrary to the evidence for the reason above stated.
"(3) The court erred in denying defendant's motion for a new trial."
An examination of the entire record discloses a conflict in the evidence. The defendant was found guilty by the court, sitting without a jury, as to counts 1 and 2 of the information, and not guilty as to count 3. No sentence was imposed by the court, because of an application for probation, which was granted.
[1] An examination of the evidence discloses the fact that there was sufficient evidence to justify the finding of guilty on the two counts specified. This disposes of points one and two made by appellant. As to point three, that the court erred in denying defendant's motion for a new trial, we find no abuse of discretion in the court's order. No question is raised by appellant that is not answered by the statement that there was sufficient evidence to support a conviction.
The order is affirmed.